DETAILED ACTION
Claim(s) 1-20 as filed 3/23/2020 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the main fluid control member and additional fluid control member (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 6 of U.S. Patent No. 10213782. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent ‘782 require all of the limitations recited in the claims of the instant application, including a main microchannel, first microchannel and second microchannel.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the electric field generator is configured to produce an electric field at the location of the first opening when an electrolytic solution is connected to the power supply generated by the source channel and the ground generated by the ground channel”.  It is unclear how the source channel and ground channel generate the power supply as claimed.  The channels are disclosed as merely channels having dimensions and electrodes therein and therefore it is unclear how the channels themselves generate the power supply.
Claim 11 recites “The device of claim 11”.  However, a claim cannot depend from itself and therefore the scope of the claim is unclear and indefinite.  It appears this claim is intended to depend from claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prieto (US Patent Application 2013/0028812).
Regarding Claim 1, Prieto discloses a device comprising: a main microchannel (as shown in the annotated Figure 12 below) defining a main fluid flow path (from the inlet to the outlet) and having a first opening (as shown in the annotated Figure 13 below); a first microchannel defining a first fluid flow path (as shown in the annotated Figures below), the first fluid flow path being in fluidic communication with the main fluid flow path via the first opening (annotated Figure 13 below), the first microchannel forming a first angle relative to the main microchannel, the first angle being less than 90 degrees (annotated Figure 12 below); and a second microchannel defining a second fluid flow path (as shown in annotated Figure 12 below), the second fluid flow path being in fluidic communication with the main fluid flow path via the first opening and in fluidic communication with the first fluid flow path (as shown in annotated Figure 13 below), the second microchannel forming a second angle relative to the main microchannel, the second angle being less than 90 degrees (as shown in annotated Figure 12 below), wherein the first and second microchannel form a third angle relative to one another, the third angle being between 60 and 135 degrees (as shown in annotated Figure 12 below).

    PNG
    media_image1.png
    423
    561
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    527
    541
    media_image2.png
    Greyscale


Regarding Claims 16 and 17, Prieto further discloses the third angle (angle between the first and second microchannels as shown in the annotated Figures above) is 75° to 115°; wherein the third angle is 90° (the angle is clearly shown as 90° between the first and second microchannels in the annotated Figures above).
Regarding Claims 18 and 19, Prieto further discloses the first or second angle (the angles between the first and second microchannels and the main microchannel, respectively) is 20° to 60°; wherein the angle is 45° (both of the first and second angles are 45° as shown in the annotated Figures above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prieto (US Patent Application 2013/0028812) in view of Kawano et al. (US Patent Application 2005/0103690).
Regarding Claim 2, Prieto does not specifically disclose a main fluid control member configured to control the flow of a first fluid in the main fluid flow path; and at least one additional fluid control member configured to control the flow of a second fluid in the first and second fluid flow paths.
Kawano teaches a microfluidic device and further teaches a main fluid control member (pump 15) to control the flow of a first fluid 14 in the main fluid flow path; and at least one additional fluid control member (pump 55) configured to control the flow of a second fluid 52 in an additional flow path 50.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Prieto to include fluid control members in the main flow path and the additional flow path as taught by Kawano for the purpose of providing a mechanism to ensure fluid flow in the desired directions at the desired times.
Claims 3-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prieto (US Patent Application 2013/0028812) in view of Davalos et al. (US Patent Application 2010/0224493).
Regarding Claim 3, Prieto does not disclose an electric field generator positioned adjacent the main fluid flow path at the location of the first opening.
Davalos teaches a microfluidic device and further teaches an electric field generator (using electrodes, e.g. electrodes 1413 and 1415 as shown in Figure 14; para. 0096) positioned adjacent a main fluid flow path 1417 at a location of an opening (i.e. the opening connection of 1417 with channels 1455 and 1457).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Prieto to include an electric field generator as taught by Davalos for the purpose of providing a system of implementing dielectrophoresis to thereby efficiently move particular cells within the fluid (as taught by Davalos; para. 0003-0004).
Regarding Claim 4, Prieto in view of Davalos further discloses the electric field generator (as taught by Davalos as described above) comprises at least one source channel (channel for electrode 1415) and at least one ground channel (channel for electrode 1413), wherein: the at least one source channel comprises an electrode 1415 at an end of the source channel (the electrode extends within the source channel), generating a power supply (Figure 14 shows 100V@100kHz); and the at least one ground channel comprises an electrode 1413 at an end of the ground channel, generating a ground (as shown in Figure 14 of Davalos).
Regarding Claim 5, Prieto in view of Davalos further discloses the power supply is an AC power supply (as the power supply is shown as 100V@100kHz by Davalos as described above).
Regarding Claim 6, Prieto in view of Davalos further discloses the electrode at the end of the source channel (electrode 1415 as taught by Davalos) is adjacent to the main fluid flow path at the location of the first opening (as taught by Davalos as shown in Figure 14; the electrode 1415 is provided within the source channel as described above and has an end adjacent the first opening where the fluid conduits are connected).
Regarding Claim 20, Prieto in view of Davalos further discloses the height of the source channel is 40 µm and/or the width of the source channel is 100 µm (Davalos is seen as teaching the width of the source channel is 100 µm, as the width of the electrode is 100 µm; para. 0083).
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prieto (US Patent Application 2013/0028812) in view of Davalos et al. (US Patent Application 2010/0224493) as applied to claim 4 above, and further in view of Kurnik (US Patent Application 2003/0127327).
Regarding Claim 7, Prieto in view of Davalos does not disclose the electric field generator is configured to produce an electric field at the location of the first opening when an electrolytic solution is connected to the power supply generated by the source channel and the ground generated by the ground channel.
Kurnik teaches a microfluidic device and further teaches an electric field generator (including electrodes 40, 42, 44, and 46) is configured to produce an electric field when an electrolytic solution is connected to the power supply generated by the electrodes (para. 0032; i.e. when an electrolyte solution is contained, it is seen as connected to the power supply 47 via the electrodes; as best understood as described above this is seen to be achieved in the same manner as achieved by applicant).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Prieto in view of Davalos such that the system includes an electrolyte solution as taught by Kurnik for the purpose of utilizing a fluid which will move as in response to the powering of the electrodes.
Regarding Claim 8, Prieto in view of Davalos and further in view of Kurnik further discloses the electrolyte solution comprises NaCl (as taught by Kurnik; para. 0053).
Regarding Claim 9, Prieto in view of Davalos and further in view of Kurnik does not specifically disclose the NaCl concentration is 0.5 M.
However, the selection of the particular concentration of the NaCl solution is an obvious matter of design choice which does not produce unexpected results.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Prieto in view of Davalos and further in view of Kurnik such that the NaCl is any desired concentration, including a concentration of 0.5 M, for the purpose of providing an electrolyte solution which achieves a desired result upon the powering of the electrodes.
Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prieto (US Patent Application 2013/0028812) in view of Kurnik (US Patent Application 2003/0127327).
Regarding Claim 10, Prieto does not disclose a droplet-formation channel defining a droplet-forming fluid flow path, the droplet-forming fluid flow path being in fluidic communication with the main fluid flow path via a second opening, the droplet-formation channel forming a T-junction with the main microchannel.
Kurnik teaches a microfluidic device and further teaches a droplet-formation channel defining a droplet-forming fluid flow path (e.g. 104 as shown in Figure 10A; it is noted that any additional flow path is at least capble of functioning as a “droplet-forming fluid flow path”), the droplet-forming fluid flow path 104 being in fluidic communication with a main fluid flow path 102 via a second opening (as shown in Figure 10A especially, a second opening between 104 and 102 in addition to a first opening between 108 and 102), the droplet-formation channel 104 forming a T-junction with the main microchannel 102.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Prieto to include an additional channel defining a fluid flow path and forming a T-junction with the main microchannel as taught by Kurnik for the purpose of expanding the uses available with the system (i.e. forming a greater variety of mixtures).
Regarding Claim 11, Prieto is silent on the dimensions of the device and therefore does not disclose (a) the height of the main microchannel, first microchannel, second microchannel, droplet-formation channel, and/or opening is 10 µm to 200 µm; and/or (b) the width of the main microchannel, first microchannel, second microchannel, droplet-formation microchannel, and/or opening is 10 µm to 200 µm.
Kurnik further teaches the channels of the microfluidic device are between 0.1 µm to 2mm wide (para. 0008).  Therefore, Kurnik teaches a range which overlaps with the claimed range of 10 µm to 200 µm and furthermore changing the dimensions of the microchannels is seen to require a mere change in size/proportion and it has been generally held that mere changes in size/proportion are within the level of ordinary skill in the art (MPEP 2144.04).
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Prieto such that the microchannels are any desired dimensions, including having widths of 10 µm to 200 µm, as taught by Kurnik for the purpose of providing structure to achieve desired flow characteristics.  
Regarding Claim 12, Prieto is silent on the dimensions of the device and therefore does not disclose the height of the main microchannel, first microchannel, second microchannel, and/or droplet-formation channel is 30 µm to 50 µm.
Kurnik further teaches the channels of the microfluidic device are between 0.5 µm to 2mm deep (para. 0008; it is noted that the depth dimension of Kurnik is analogous to the height dimension).  Therefore, Kurnik teaches a range which overlaps with the claimed range of 30 µm to 50 µm and furthermore changing the dimensions of the microchannels is seen to require a mere change in size/proportion and it has been generally held that mere changes in size/proportion are within the level of ordinary skill in the art (MPEP 2144.04).
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Prieto such that the microchannels are any desired dimensions, including having heights of 30 µm to 50 µm, as taught by Kurnik for the purpose of providing structure to achieve desired flow characteristics.  
Regarding Claim 13, Prieto is silent on the dimensions of the device and therefore does not disclose the width of the main microchannel, first microchannel, and/or droplet-formation channel is 30 µm to 50 µm; the width of the second microchannel is 10 to 50 µm; and/or the width of the opening is 5 to 30 µm.
Kurnik further teaches the channels of the microfluidic device are between 0.1 µm to 2mm wide (para. 0008).  Therefore, Kurnik teaches a range which overlaps with the claimed range of 30 µm to 50 µm and furthermore changing the dimensions of the microchannels is seen to require a mere change in size/proportion and it has been generally held that mere changes in size/proportion are within the level of ordinary skill in the art (MPEP 2144.04).
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Prieto such that the microchannels are any desired dimensions, including having widths of 30 µm to 50 µm, as taught by Kurnik for the purpose of providing structure to achieve desired flow characteristics.  
Regarding Claim 14, Prieto is silent on the dimensions of the device and therefore does not disclose the height of the main microchannel, first microchannel, second microchannel, droplet-formation microchannel, and/or opening is 40 µm.
Kurnik further teaches the channels of the microfluidic device are between 0.5 µm to 2mm deep (para. 0008; it is noted that the depth dimension of Kurnik is analogous to the height dimension).  Therefore, Kurnik teaches a range which overlaps with the claimed dimension of 40 µm and furthermore changing the dimensions of the microchannels is seen to require a mere change in size/proportion and it has been generally held that mere changes in size/proportion are within the level of ordinary skill in the art (MPEP 2144.04).
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Prieto such that the microchannels are any desired dimensions, including having heights of 40 µm, as taught by Kurnik for the purpose of providing structure to achieve desired flow characteristics.  
Regarding Claim 15, Prieto is silent on the dimensions of the device and therefore does not disclose the width of the main microchannel, first microchannel, second microchannel, and/or droplet-formation microchannel is 40, 25, or 15 µm.
Kurnik further teaches the channels of the microfluidic device are between 0.1 µm to 2mm wide (para. 0008).  Therefore, Kurnik teaches a range which overlaps with the claimed dimension of 40, 25, or 15 µm and furthermore changing the dimensions of the microchannels is seen to require a mere change in size/proportion and it has been generally held that mere changes in size/proportion are within the level of ordinary skill in the art (MPEP 2144.04).
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Prieto such that the microchannels are any desired dimensions, including having widths of 40, 25, or 15 µm, as taught by Kurnik for the purpose of providing structure to achieve desired flow characteristics.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (US Patent 7964078) teaches a microfluidic device using electrodes 26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753